DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of restriction requirement in the reply filed on September 17, 2021 is acknowledged, wherein Applicant elected Subspecies B-1 which is related to Fig. 3A. However, Applicant amended claims on January 18, 2022, which recites “the level of the second node to the at least one signal output terminal in the case where the first node is at the non-operating potential, under control of the level of the second node or a first voltage”, and amended claims on June 8, 2022, which recites “where the gate electrode of the fourth transistor is at the non-operating potential, under control of the level of the second node or a first voltage”, wherein the feature of “a first voltage” is referred the non-elected Subspecies B-2 which is referred to Fig. 3B. Therefore, the amendment contains feature of the non-elected Subspecies. Examiner suggests to delete the features of “or a first voltage” for advance prosecution.

Claim Objections
Claim 3-4, 6-7, 13-14 is objected to under 37 CFR 1.75(c) as being in improper form because claim 3 is referred to a cancelled claim 2.  See MPEP § 608.01(n). Accordingly, the claim 3 not been further treated on the merits. Claims 4, 6-7, 13-14 are dependent claims of claim 3. Therefore, claims 4, 6-7, 13-14 are also objected. Furthermore, claim 3 contains limitation is same as claim 1. Therefore, claim 3 does not contain further limitation of claim 1. Claim 3 should be cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 3-4, 6-7, 9-10, 12-17, 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “the level of the second node to the at least one signal output terminal in the case where the first node is at the non-operating potential, under control of the level of the second node” and “the gate electrode of the fourth transistor is at the non-operating potential, under control of the level of the second node” according to Applicant’s election of Subspecies B-1 is referred to Fig. 3A, does not reasonably provide enablement for “the level of the second node to the at least one signal output terminal in the case where the first node is at the non-operating potential, under control of the level of a first voltage”, and “the gate electrode of the fourth transistor is at the non-operating potential, under control of the level of a first voltage”. The “a first voltage” which is related to the non-elected Subspecies B-2 which is referred to Fig. 3B.  Therefore, it does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
As to claim 1: It recites “the level of the second node to the at least one signal output terminal in the case where the first node is at the non-operating potential, under control of the level of the second node or a first voltage”, wherein Fig. 3A of the elected Subspecies B-1 does not perform the feature of the level of the second node to the at least one signal output terminal in the case where the first node is at the non-operating potential, under control of the level of a first voltage. 
As to claims 3-4, 6-7, 9-10, 12-17: Claims 3-4, 6-7, 9-10, 12-17 are dependent claims of claim 1. Therefore, claims 3-4, 6-7, 9-10, 12-17 are rejected with same rationale as claim 1.
As to claim 24: It recites “wherein the gate electrode of the fourth transistor is at the non-operating potential, under control of the level of a first voltage”, wherein Fig. 3A of the elected Subspecies B-1 does not perform this feature of the gate electrode of the fourth transistor is at the non-operating potential, under control of the level of a first voltage. Therefore, it does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with this claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-4, 6-7, 9-10, 12-17, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over FENG et al (CN 107316603 A) in view of Kimura et al (US 2007/0296660 A1).
As to claim 1: Feng discloses a shift register unit (Figs. 1-2, a shift register unit; Abstract) comprising: an input circuit, an output circuit, and a first control circuit (Figs. 1-2, “an input circuit 110”, “an output circuit 121-123”, and “a first control circuit 130; ¶0052-0072), 
wherein the input circuit is connected to a first node and a signal input terminal, and is configured to control a level of the first node in response to an input signal of the signal input terminal (Figs. 1-2, the input circuit is connected to “a first node PU” and “a signal input terminal Input”, and is configured to control a level of the first node in response to an input signal of the signal input terminal; ¶0052-0072); 
the output circuit is connected to the first node, a second node, and at least one clock signal terminal, and the output circuit comprises at least one signal output terminal (Figs. 1-1, the output circuit is connected to the first node PU, “a second node PD” and at least one clock signal terminal CLK1, and the output circuit comprises “at least one signal output terminal OUT1”; ¶0052-0072); 
the output circuit is configured to output at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal under control of the level of the first node, and output a level of the second node to at least one of the at least one signal output terminal in a case where the first node is at a non-operating potential (Figs. 1-2, the output circuit is configured to output at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal under control of the level of the first node, and output a level of the second node to at least one of the at least one signal output terminal in a case where the first node is at a non-operating potential; ¶0052-0072); and 
the first control circuit is connected to the first node and the second node, and is configured to control the level of the second node in response to the level of the first node (Figs. 1-2, the first control circuit is connected to the first node and the second node, and is configured to control the level of the second node in response to the level of the first node; ¶0052-0072),
the output circuit comprises an output sub-circuit and a voltage dividing control sub-circuit (Figs. 1-2, “an output sub-circuit 121a-123a” and “a voltage dividing control sub-circuit 121b-123b; ¶0046-0047); the output sub-circuit is connected to the first node and the at least one clock signal terminal, and is configured to output the at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal under control of the level of the first node (Figs. 1-2, the output sub-circuit 121a-123a is connected to the first node PU and the at least one clock signal terminal CLK1-CLK3”, and is configured to output the at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal under control of the level of the first node PU; ¶0076-0082), and the voltage dividing control sub-circuit is connected to the second node, and is configured to output, through the voltage dividing control sub-circuit, the level of the second voltage to the at least one signal output terminal in the case where the first node is at the non-operating potential, under control of the level of the second node (Figs. 1-2, the output circuit 121b-123b is connected to the second node PD, and is configured to output, through the voltage dividing control sub-circuit, the level of the second voltage V2 to the at least one signal output terminal OUT1-OUT3 in the case where the first node is at the non-operating potential, under control of the level of the second node PD;  ¶0052-0072),
wherein the output sub-circuit comprises the third output sub-circuit comprising a fourth transistor (Fig. 2, the output sub-circuit 121a-123a comprises “the third output sub-circuit 123b” comprising “a fourth transistor M3_3);
a gate electrode of the fourth transistor is connected to the first node, a first electrode of the fourth transistor is connected to a third clock signal terminal to receive a third clock signal, and a second electrode of the fourth transistor is connected to a third signal output terminal (Figs. 2, 4, a gate electrode of the fourth transistor M3_3 is connected to the first node PU, a first electrode of the fourth transistor M3_3 is connected to “a third clock signal terminal CLK3” to receive a third clock signal, and a second electrode of the fourth transistor is connected to “a third signal output terminal OUT3”; ¶0118-0130);
the voltage dividing control sub-circuit comprises a first transistor, a first electrode of the first transistor is connected to the second voltage terminal, a second electrode of the first transistor is connected to the third output terminal, and the voltage diving control sub-circuit is configured to output the level of the second voltage to the third signal output terminal in the case, wherein the gate of the fourth transistor is at the non-operating potential, under control of the level of the second node (Figs. 2, 4, the voltage dividing control sub-circuit comprises “a first transistor M10_3”, a first electrode of the first transistor M10_3 is connected to the second voltage terminal V2, a second electrode of the first transistor M10_3 is connected to the third output terminal OUT3, and the voltage diving control sub-circuit is configured to output the level of the second voltage V2 to the third signal output terminal OUT3 in the case, wherein the gate of the fourth transistor M3_3 is at the non-operating potential, under control of the level of the second node PD; ¶0056-0076, 0118-0130).
Feng does not expressly disclose the voltage dividing control sub-circuit comprises a first electrode of the first transistor is connected to the second node, such that the voltage dividing control sub-circuit is configured to output, through the voltage dividing control sub-circuit, the level of the second node to the at least one signal terminal in the case where the first node is at the non-operating potential, under control of the level of the second node, and the voltage dividing control sub-circuit is configured to output the level of the second node to the third signal output terminal in the case where the gate electrode of the fourth transistor is at the non-operating potential, under control of the level of the second node. However, Kimura teaches a shift register comprises an output circuit, wherein the output circuit comprises an output sub-circuit comprising a fourth transistor and a voltage dividing control sub-circuit comprising a first transistor, wherein a first electrode of the first transistor is connected to a second node, a gate electrode of the first transistor is connected to the second node, and a first electrode of the first transistor is connected to an output terminal (Fig. 29, “a shift register” comprises “an output circuit 2900”, wherein the output circuit comprises an output sub-circuit comprising “a fourth transistor 2902” and a voltage dividing control sub-circuit comprising “a first transistor 2901”, wherein a first electrode of the first transistor 2901” is connected to “a second node 104”, a gate electrode of the first transistor 2901 is connected to the second node 104, and a first electrode of the first transistor 2901 is connected to “an output terminal 109”; wherein a gate electrode of the fourth transistor is connected to “a first node N52”; Abstract, ¶0004, 0312-0316), wherein the voltage dividing control sub-circuit is configured to output, through the voltage dividing sub-circuit, a level of the second node 104 to the output terminal 109 in the case where the first node is at a non-operating potential, under control of the level of the second node (Figs. 29-30, the voltage dividing control sub-circuit is configured to output, through the voltage dividing sub-circuit, a level of the second node 104 to the output terminal in the case where the first node N52 is at a non-operating potential, under control of the level of the second node, wherein a high level voltage is applied to the first node N52, such that the fourth transistor 2902 is in the non-operating potential, and a low level voltage is applied to the second node 104 to the first electrode and the gate electrode of the first transistor 2901 to send the level of the second node to the output terminal 109; ¶0312-0316). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Feng to rearrange the connection of the first electrode of the first transistor to the second node, such that the voltage dividing control sub-circuit comprises a first electrode of the first transistor is connected to the second node, such that the voltage dividing control sub-circuit is configured to output, through the voltage dividing control sub-circuit, the level of the second node to the at least one signal terminal in the case where the first node is at the non-operating potential, under control of the level of the second node, and the voltage dividing control sub-circuit is configured to output the level of the second node to the third signal output terminal in the case where the gate electrode of the fourth transistor is at the non-operating potential, under control of the level of the second node. The motivation would have been in order to provide a level shifter capable of simultaneously shifting levels of an input signal on a negative power source side and on a positive power source side (Kimura: ¶0007).
As to claim 3: Claim 3 is a dependent claim of claim 2. The prior art Kimura discloses claim limitation of the voltage dividing control sub-circuit comprises a first transistor (Fig. 29, “a first transistor 2901”), wherein a first electrode of the transistor is connected to the second electrode, and a second electrode of the first transistor is connected to the at least one of the at least one signal output terminal (Fig. 29, a first electrode of the first transistor 2901 is connected to the second electrode 104, and a second electrode of the first transistor 2901 is connected to the at least one of the at least one signal output terminal 109); and wherein a gate electrode of the first transistor is configured to be controlled by the second node (Fig. 29, a gate electrode of the first transistor 2901 is configured to be controlled by the second node 109; ¶0312-0316). In addition, the same motivation is used as the rejection of claim 3.
As to claim 4: Claim 4 is a dependent claim of claim 3. The prior art Kimura further discloses claim limitation of the gate electrode of the first transistor is connected to the second node (Fig. 29, the gate electrode of the first transistor 2901 is connected to the second node 104). In addition, the same motivation is used as the rejection of claim 4.
As to claim 6: Claim 6 is a dependent claim of claim 3. The prior arts Feng and Kimura further disclose claim limitation of the at least one signal output terminal comprises a first signal output terminal, a second signal output terminal, and a third signal output terminal, and the at least one clock signal terminal comprises a first clock signal terminal, a second clock signal terminal, and a third clock signal terminal (Feng: Fig. 2, a first signal output terminal OUT1, a second signal output terminal OUT2, and a third signal output terminal OUT3, and the at least one clock signal terminal comprises “a first clock signal terminal CLKA1, a second clock signal terminal CLK2, and a third clock signal terminal CLK3); 
the output circuit is configured to output a clock signal of the first clock signal terminal to the first signal output terminal, output a clock signal of the second clock signal terminal to the second signal output terminal, and output a clock signal of the third clock signal terminal to the third signal output terminal, under control of the level of the first node (Feng: Fig. 2, the output circuit is configured to output a clock signal of the first clock signal terminal to the first signal output terminal, output a clock signal of the second clock signal terminal to the second signal output terminal, and output a clock signal of the third clock signal terminal to the third signal output terminal, under control of the level of the first node; ¶0052-0131), and output the level of the second node to the third signal output terminal in the case where the first node is at the non-operating potential (Kimura: Fig. 29, output the level of the second node 104 to the signal output terminal 109 in the case where the first node N52 is at the non-operating potential, wherein the first node is a high level voltage, such that the fourth transistor 2902 is in the non-operating potential, and the second node 104 is a low level voltage to the first electrode and the gate electrode of the first transistor 2901 to output the level of the second node to the output terminal; ¶¶0312-0316);
the output sub-circuit is configured to output the clock signal of the first clock signal terminal to the first signal output terminal, output the clock signal of the second clock signal terminal to the second signal output terminal, and output the clock signal of the third clock signal terminal to the third signal output terminal, under control of the level of the first node (Feng: Fig. 2, the output sub-circuit is configured to output the clock signal of the first clock signal terminal to the first signal output terminal, output the clock signal of the second clock signal terminal to the second signal output terminal, and output the clock signal of the third clock signal terminal to the third signal output terminal, under control of the level of the first node; ¶0052-0131); and 
the second electrode of the first transistor is connected to the third signal output terminal (Feng: Figs. 1-2, the second electrode of the first transistor M10_3 is connected to the third signal output terminal OUT3; Kimura: Fig. 29, the second electrode of the first transistor 2901 is connected to the signal output terminal 109). In addition, the same motivation is used as the rejection of claim 6. 
As to claim 7: Feng discloses the output sub-circuit comprises a first output sub-circuit, a second output sub-circuit, and a third output sub-circuit (Fig. 2 shows a first output sub-circuit, a second output sub-circuit, and a third output sub-circuit); 
the first output sub-circuit comprises a second transistor and a first capacitor, the second output sub-circuit comprises a third transistor and a second capacitor, and the third output sub-circuit comprises a fourth transistor (Fig. 2, the first output sub-circuit comprises “a second transistor M3_1” and “a first capacitor C1_1”, the second output sub-circuit comprises “a third transistor M3_2” and “a second capacitor C1_2”, and the third output sub-circuit comprises “a fourth transistor M3_3” ¶0052-0072); 
a gate electrode of the second transistor is connected to the first node, a first electrode of the second transistor is connected to the first clock signal terminal to receive a first clock signal, and a second electrode of the second transistor is connected to the first signal output terminal (Fig. 2 shows a gate electrode of the second transistor is connected to the first node, a first electrode of the second transistor is connected to the first clock signal terminal to receive a first clock signal CLK1, and a second electrode of the second transistor is connected to the first signal output terminal OUT1); 
a gate electrode of the third transistor is connected to the first node, a first electrode of the third transistor is connected to the second clock signal terminal to receive a second clock signal, and a second electrode of the third transistor is connected to the second signal output terminal (Fig. 2 shows a gate electrode of the third transistor is connected to the first node, a first electrode of the third transistor is connected to the second clock signal terminal to receive a second clock signal CLK2, and a second electrode of the third transistor is connected to the second signal output terminal OUT2); 
a first electrode of the first capacitor is connected to the first node, and a second electrode of the first capacitor is connected to the second electrode of the second transistor (Fig. 2 shows a first electrode of the first capacitor is connected to the first node, and a second electrode of the first capacitor is connected to the second electrode of the second transistor); and 
a first electrode of the second capacitor is connected to the first node, and a second electrode of the second capacitor is connected to the second electrode of the third transistor (Fig. 2 shows a first electrode of the second capacitor is connected to the first node, and a second electrode of the second capacitor is connected to the second electrode of the third transistor).  
As to claim 9: Feng discloses the input circuit comprises a fifth transistor, and a first electrode of the fifth transistor is connected to the first node (Fig. 2, “a fifth transistor M1”, and a first electrode of the fifth transistor is connected to the first node PU). 
As to claim 10: Feng discloses a second electrode of the fifth transistor is connected to a second voltage terminal to receive a second voltage (Fig. 2, a second electrode of the fifth transistor M1 is connected to a second voltage terminal to receive “a second voltage V1”).
As to claim 12: Feng discloses the first control circuit comprises a sixth transistor and a seventh transistor (Fig. 2, “a sixth transistor M5” and “a seventh transistor M6”); 
a gate electrode of the sixth transistor and a first electrode of the sixth transistor are connected to a third voltage terminal to receive a third voltage, and a second electrode of the sixth transistor is connected to the second node (Fig. 2, a gate electrode of the sixth transistor and a first electrode of the sixth transistor are connected to “a third voltage terminal GCH” to receive a third voltage, and a second electrode of the sixth transistor is connected to the second node PD); and 
a gate electrode of the seventh transistor is connected to the first node, a first electrode of the seventh transistor is connected to the second node, and a second electrode of the seventh transistor is connected to a fourth voltage terminal to receive a fourth voltage (Fig. 2, a gate electrode of the seventh transistor is connected to the first node PU, a first electrode of the seventh transistor is connected to the second node PD, and a second electrode of the seventh transistor is connected to “a fourth voltage terminal V2” to receive “a fourth voltage V2”).
As to claim 13: Feng discloses a second control circuit, wherein the second control circuit is connected to the second node, the first signal output terminal, and the second signal output terminal, and is configured to perform noise reduction on the first signal output terminal and the second signal output terminal under control of the level of the second node (Fig. 2 shows a second control circuit, wherein the second control circuit is connected to the second node, the first signal output terminal, and the second signal output terminal, and is configured to perform noise reduction on the first signal output terminal and the second signal output terminal under control of the level of the second node).  
As to claim 14: Feng discloses the second control circuit comprises an eighth transistor and a ninth transistor (Fig. 2, “an eighth transistor M10_1” and “a ninth transistor M10_2”); 
a gate electrode of the eighth transistor is connected to the second node, a first electrode of the eighth transistor is connected to the first signal output terminal, and a second electrode of the eighth transistor is connected to a fourth voltage terminal to receive a fourth voltage (Fig. 2 shows a gate electrode of the eighth transistor is connected to the second node PD, a first electrode of the eighth transistor is connected to the first signal output terminal OUT1, and a second electrode of the eighth transistor is connected to “a fourth voltage terminal V2” to receive a fourth voltage); and 
a gate electrode of the ninth transistor is connected to the second node, a first electrode of the ninth transistor is connected to the second signal output terminal, and a second electrode of the ninth transistor is connected to the fourth voltage terminal to receive the fourth voltage (Fig. 2 shows a gate electrode of the ninth transistor is connected to the second node PD, a first electrode of the ninth transistor is connected to the second signal output terminal OUT2, and a second electrode of the ninth transistor is connected to the fourth voltage terminal V2 to receive the fourth voltage).  
As to claim 15: Feng discloses a third control circuit, wherein the third control circuit is connected to the first node and the second node, and is configured to control the level of the first node in response to the level of the second node (Fig. 2, a third control circuit, wherein the third control circuit is connected to the first node and the second node, and is configured to control the level of the first node in response to the level of the second node).  
As to claim 16: Feng discloses the third control circuit comprises a tenth transistor; and a gate electrode of the tenth transistor is connected to the second node, a first electrode of the tenth transistor is connected to the first node, and a second electrode of the tenth transistor is connected to a fourth voltage terminal to receive a fourth voltage (Fig. 2, “a tenth transistor M11”; and a gate electrode of the tenth transistor is connected to the second node PD, a first electrode of the tenth transistor is connected to the first node PU, and a second electrode of the tenth transistor is connected to a fourth voltage terminal to receive a fourth voltage).  
As to claim 17: Feng discloses a first reset circuit, wherein the first reset circuit is connected to the first node, and is configured to reset the first node in response to a first reset signal (Fig. 2, a first reset circuit, wherein the first reset circuit is connected to the first node, and is configured to reset the first node in response to a first reset signal; ¶0052-0072).  
As to claim 24: Claim 24 is a method claim of claim 1. The prior art Feng and Kimura disclose a method for driving a shift register unit (Feng: Figs. 1-4, a method for driving a shift register unit; Abstract, ¶0123-0137; Kimura: Fig. 29, a method for driving “a shift register”; Abstract, ¶0312-0316), wherein the shift register unit comprises: an input circuit, an output circuit, and a first control circuit (Feng: Figs. 1-2, an input circuit 110, an output circuit 120, and a first control circuit 130; ¶0052-0072), 
the input circuit is connected to a first node and a signal input terminal, and is configured to control a level of the first node in response to an input signal of the signal input terminal (Feng: Figs. 1-2, the input circuit is connected to “a first node PU” and “a signal input terminal Input”, and is configured to control a level of the first node PU in response to “an input signal V1” of the signal input terminal; ¶0052-0072, 0123-0137); 7Preliminary AmendmentAtty. Docket: 1734-672 
the output circuit is connected to the first node, a second node, and at least one clock signal terminal, and the output circuit comprises at least one signal output terminal      (Feng: Figs. 1-2, the output circuit is connected to the first node PU, a second node PD, and at least one clock signal terminal, and the output circuit comprises at least one signal output terminal; ¶0052-0072, 0123-0137); 
the output circuit is configured to output at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal under control of the level of the first node (Feng: Figs. 1-2, the output circuit is configured to output at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal under control of the level of the first node PU; ¶0052-0072, 0123-0137); 
the first control circuit is connected to the first node and the second node, and is configured to control the level of the second node in response to the level of the first node (Feng: Figs. 1-2, the first control circuit is connected to the first node PU and the second node PD, and is configured to control the level of the second node PD in response to the level of the first node PU; ¶0052-0072, 0123-0137); 
wherein the output circuit further comprises an output sub-circuit and a voltage dividing control sub-circuit, the output sub-circuit is connected to the first node and the at least one clock signal terminal, and is configured to output the at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal under control of the level of the first node, and the voltage dividing control sub-circuit is connected to the second node, and is configured to output, through the voltage dividing control sub-circuit, the level of the second node to the at least one signal output terminal in the case where the first node is at the non-operating potential, under control of the level of the second node (Feng: Figs. 1-2, “an output sub-circuit 121a-123a” and “a voltage dividing control sub-circuit 121b-123b”, the output sub-circuit is connected to the first node PU and the at least one clock signal terminal CLK1-CLK3, and is configured to output the at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal OUT1-OUT3 under control of the level of the first node PU, and the voltage dividing control sub-circuit is connected to the second node, and is configured to output, through the voltage dividing control sub-circuit, the level of the  second voltage V2 to the at least one signal output terminal in the case where the first node is at the non-operating potential, under control of the level of the second node PD; ¶0052-0072, 0123-0137; Kimura: Figs. 29-30, the output circuit further comprises “a voltage dividing control sub-circuit 2901”, and the voltage dividing control sub-circuit is connected to the second node 104, and is configured to output, through the voltage dividing control sub-circuit, the level of the second node 104 to the at least one signal output terminal 109 in the case where the first node N52 is at the non-operating potential, under control of the level of the second node 104, wherein the first node is in the high level voltage potential),
wherein the output sub-circuit comprises the third output sub-circuit comprising a fourth transistor (Feng: Fig. 2, the output sub-circuit121a-123a  comprises “the third output sub-circuit 123a comprising “a fourth transistor M3_3”; Kimura: Fig. 29, the output sub-circuit comprising “a fourth transistor 2902”);
a gate electrode of the fourth transistor is connected to the first node, a first electrode of the fourth transistor is connected to a third clock signal terminal to receive a third clock signal, and a second electrode of the fourth transistor is connected to a third signal output terminal (Feng: Fig. 2, a gate electrode of the fourth transistor M3_3 is connected to the first node PU, a first electrode of the fourth transistor is connected to “a third clock signal terminal CLK3” to receive a third clock signal, and a second electrode of the fourth transistor M3_3 is connected to “a third signal output terminal OUT3”; Kimura: Fig. 29, a gate electrode of the fourth transistor 2902 is connected to the first node N52, a first electrode of the fourth transistor 2902 is connected to “a third signal terminal 103” to receive a voltage signal, and a second electrode of the fourth transistor is connected to “a third signal output terminal 109”);
the voltage dividing control sub-circuit comprises a first transistor, a first electrode of the first transistor is connected to the second node, a second electrode of the first transistor is connected to the third signal output terminal, and the voltage of dividing control sub-circuit is configured to output the level of the second node to the third signal output terminal in the case where the gate electrode of the fourth transistor is at the non-operating potential, under control of the level of the second node (Feng: Fig. 2, the voltage dividing control sub-circuit comprises “a first transistor M10_3”, a first electrode of the first transistor M10_3 is connected to the second voltage terminal, a second electrode of the first transistor M10_3 is connected to the third signal output terminal OUT3, and the voltage of dividing control sub-circuit is configured to output the level of the second voltage V2 to the third signal output terminal OUT3 in the case where the gate electrode of the fourth transistor M3_3 is at the non-operating potential, under control of the level of the second node PD; Kimura: Fig. 29, the voltage dividing control sub-circuit comprises “a first transistor 2901, a first electrode of the first transistor is connected to the second node 104, a second electrode of the first transistor is connected to the third signal output terminal 109, and the voltage of dividing control sub-circuit is configured to output the level of the second node 104 to the third signal output terminal 109 in the case where the gate electrode of the fourth transistor 2902 is at the non-operating potential, under control of the level of the second node 104); and
the method comprises: 
in a first phase, controlling, by the input circuit, the level of the first node in response to the input signal (Feng: Figs. 1-4; in a first phase T1, controlling, by the input circuit, the level of the first node in response to the input signal; ¶0052-0072, 0123-0137); 
in a second phase, outputting, by the output circuit, the at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal under control of the level of the first node (Feng: Figs. 1-4, in a second phase T2, outputting, by the output circuit, the at least one clock signal of the at least one clock signal terminal to the at least one signal output terminal under control of the level of the first node; ¶0052-0072, 0123-0137); and
in a third phase, outputting, by the output circuit, the level of the second node to the at least one of signal output terminal in the case where the first node is at the non-operating potential, under control of the level of the second node (Kimura: Fig. 29, outputting, by the output circuit, the level of the second node 104 to the at least one of signal output terminal 109 in the case where the first node N52 is at the non-operating potential, under control of the level of the second node 104). In addition, the same motivation is used as the rejection of claim 24.

Response to Arguments
Applicant’s arguments on June 8, 2022 have been considered but are moot in view of the new ground of rejection(s). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693